The plaintiff presented the following order to the defendants, who refused to pay it, to-wit:
"It is ordered by the Court that the Commissioners of Caswell County allow and pay to J. C. Griffith, sheriff of Caswell County, fifty dollars for his services in attending upon this Court, at Fall Term, 1873."
In their answer to a rule, obtained by plaintiff, to show cause why they should not be attached, in consequence of their refusal to obey the foregoing order, the Commissioners disavow any intentional disrespect to the Court, stating that they had been advised, that the Court had no legal power to make such order. Upon the hearing, his Honor made the rule absolute, from which order, the defendant appealed.
The questions in this case are the same as those in the case of Brandonv. Commissioners, ante, 62, at this Term, and the decision is the same, and for the same reasons.
There is no error.
This will be certified to the end that the order may be vacated and the defendants discharged.
PER CURIAM.                                 Judgment accordingly. *Page 273